Blackburn, Judge.
In State v. Gary, 201 Ga. App. 556 (411 SE2d 536) (1991), this court reversed the trial court’s grant of the appellees’ motion to suppress evidence seized during a search of their home pursuant to a search warrant. However, in Gary v. State, 262 Ga. 573 (422 SE2d 426) (1992), the Supreme Court reversed, holding that the good-faith exception to the exclusionary rule enunciated in United States v. Leon, 468 U. S. 897 (104 SC 3405, 82 LE2d 677) (1984), is not applicable in Georgia in light of the statutory exclusionary rule provided in OCGA § 17-5-30. Accordingly, this court’s original judgment is vacated, and the judgment of the Supreme Court is hereby made the judgment of this court. The judgment of the trial court is, therefore, affirmed.

Judgment affirmed.


McMurray, P. J., and Andrews, J., concur.